Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims 
Claims 9, 12-16, 29, 31-36, 41-46 are pending.
Claims 10, 17-28, 30, 37-40 are canceled.
Claims 9, 12-16, 29, 31-36, 41-46 are rejected.
Response to Arguments

Applicant’s arguments, see reply, filed 9/3/2021, with respect to the rejection(s) of claim(s) 9, 29 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee et al. (US-PG-PUB 2013/0242824 A1) 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 9, 11, 15, 16, 29, 31, 35, 36, 45, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frank et al. (US-PG-PUB 2012/0236736 A1) and in  

The instant application is about timing of resource allocation and is shown in fig.5

    PNG
    media_image1.png
    235
    472
    media_image1.png
    Greyscale


The primary reference Frank et al. (US-PG-PUB 2012/0236736 A1) is about multi-radio coexistence and is shown in 4

    PNG
    media_image2.png
    535
    797
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    579
    734
    media_image3.png
    Greyscale









rd reference is about method for half duplex FDD operation in LTE FDD network and is shown in fig.2

    PNG
    media_image4.png
    446
    655
    media_image4.png
    Greyscale









As to claim 9.Frank teaches A method in a network node for timing of scheduling of resources in a frequency division duplex system (Frank fig. 4 element 110, 120 [0054]), 
Determining that the user equipment is prohibited to receive an uplink grant in at least one subframe in the frequency division duplex system based on the user equipment being configured with an Almost Blank Subframes (ABS) procedure (Frank fig. 4 element 410, 420, 422, and [0055]).
in response to determining that the user equipment is prohibited to receive the uplink grant in the at least one subframe (Frank fig. 6, step 650 [0103] last sentence see), 
Frank teaches PHICH and TDD UL/DL configuration (Frank [0080] and [0106]) but Frank does not teach sending an indication to the user equipment to apply a time division duplex configuration to the timing of scheduling of resources in the frequency division duplex system
However Wu from a similar field of endeavor teaches sending an indication to the user equipment to apply a time division duplex configuration to the timing of scheduling of resources in the frequency division duplex system (Wu table 1 with [0076], see also fig 9a, 9b, 12a,12b see also [0067]-[0075]).
Thus it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Wu and the teaching Frank to use an indication to avoid interference. Because Wu teaches a method for uplink/downlink coordination to avoid intercell interference thus providing efficient spectrum efficiency (Wu [0003]).

However Lee from a similar field of endeavor teaches wherein the determining that the user equipment is prohibited to receive an uplink grant in at least one subframe is further based on if the user equipment is configured with a half-duplex operation (looking at applicant specification is not clearly define how “the determining”  therefore TDD or HD-FDD is enough to determine whether Ue is prohibited to receive uplink scheduling based on this Lee teaches [0072] SR transmission from Ue configured with HD-FDD and not being able to received SR  [0073] TTI bundling mechanism being applied to HD-FDD in example applying TDD to HD-FDD and see also [0133] network configuring WTRU into HD see also [0181]-[0183] ABS and application of TTI to HD-FDD) ;
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Lee and the combined teaching of Frank and Wu to determine that Ue is prohibited to receive sr in certain subframe based on the fact that Ue is configured with HD. Because Lee teaches to efficiently reduce interference (Lee [0005] [0007]). 

As to claim 15.The combination of Frank, Wu and Lee teaches all the limitations of the parent claim 9,

However Wu from a similar field of endeavor teaches further comprising sending a further indication to the user equipment to apply the time division duplex configuration to a timing of a hybrid automatic repeat request protocol (Wu fig. 9a and [0066] [0067] scheduling made by EnBW HARQ configuration for FDD and uplink grant being transmitted by victim EnBW).
Thus it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Wu and the teaching combined teaching Frank and Lee to use an indication to avoid interference. Because Wu teaches a method for uplink/downlink coordination to avoid intercell interference thus providing efficient spectrum efficiency (Wu [0003]).

As to claim 16.     The combination of Frank, Wu and Lee teaches all the limitations of the parent claim 15,
The combination of Frank and Lee does not teach wherein the time division duplex configuration is to be applied to transmitting uplink feedback in a subframe according to the timing of the hybrid automatic repeat request protocol of the time division duplex configuration
However Wu from a similar field of endeavor teaches wherein the time division duplex configuration is to be applied to transmitting uplink feedback in a subframe according to the timing of the hybrid automatic repeat request protocol of the (Wu [0066]–[0068] allocation of grant for HARQ ACK/NACK).
Thus it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Wu and the teaching combined teaching Frank and Lee to use an indication to avoid interference. Because Wu teaches a method for uplink/downlink coordination to avoid intercell interference thus providing efficient spectrum efficiency (Wu [0003]).

As to claim 29.  Frank teaches a network node configured to enable timing of scheduling of resources in a frequency division duplex system (Frank fig. 4 element 110, 120 [0054]), 
a processor adapted to determine(Frank fig. 7, memory 730 and 720 controller), that the user equipment is prohibited to receive an uplink grant in at least one subframe in the frequency division duplex system based on the user equipment being configured with an Almost Blank Subframes (ABS) procedure (Frank fig. 4 element 410, 420, 422, and [0055])
a transmitter adapted to (Frank fig.7, 760 transceiver), in response to determining that the user equipment is prohibited to receive the uplink grant in the at least one subframe (Frank fig. 6, step 650 [0103] last sentence see ),
Frank teaches PHICH and TDD UL/DL configuration (Frank [0080] and [0106]) but Frank does not teach not expressly teach sending an indication to the user equipment to apply a time division duplex configuration to the timing of scheduling of resources in the frequency division duplex system
(Wu table 1 with [0076], see also fig 9a, 9b, 12a, 12b see also [0067]-[0075]).
Thus it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Wu and the teaching Frank to use an indication to avoid interference. Because Wu teaches a method for uplink/downlink coordination to avoid intercell interference thus providing efficient spectrum efficiency (Wu [0003]).
The combination of Frank and Wu does not teach wherein the determining that the user equipment is prohibited to receive an uplink grant in at least one subframe is further based on if the user equipment is configured with a half-duplex operation;
However Lee from a similar field of endeavor teaches wherein the processor is adapted to  determine that the user equipment is prohibited to receive an uplink grant in at least one subframe is further based on if the user equipment is configured with a half-duplex operation (looking at applicant specification is not clearly define how “the determining”  therefore TDD or HD-FDD is enough to determine whether Ue is prohibited to receive uplink scheduling based on this Lee teaches [0072] SR transmission from Ue configured with HD-FDD and not being able to received SR  [0073] TTI bundling mechanism being applied to HD-FDD in example applying TDD to HD-FDD and see also [0133] network configuring WTRU into HD see also [0181]-[0183] ABS and application of TTI to HD-FDD) ;
(Lee [0005][0007]). 

As to claim 35.   The combination of Frank, Wu and Lee teaches all the limitations of the parent claim 29,
The combination of Frank and Lee does not teach wherein the transmitter is further adapted to send a further indication to the user equipment to apply the time division duplex configuration to a timing of a hybrid automatic repeat request protocol 
	However Wu from a similar field of endeavor teaches wherein the transmitter is further adapted to send a further indication to the user equipment to apply the time division duplex configuration to a timing of a hybrid automatic repeat request protocol (Wu fig. 9a and [0066] [0067] scheduling made by eNB HARQ configuration for FDD and uplink grant being transmitted by victim eNB)
Thus it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Wu and the teaching combined teaching Frank and Lee to use an indication to avoid interference. Because Wu teaches a method for uplink/downlink coordination to avoid intercell interference thus providing efficient spectrum efficiency (Wu [0003]).

As to claim 36.     The combination of Frank, Wu and Lee teaches all the limitations of the parent claim 35,
The combination of Frank and Lee does not teach wherein the time division duplex configuration is to be applied to transmitting uplink feedback in a subframe according to the timing of the hybrid automatic repeat request protocol of the time division duplex configuration
However Wu from a similar field of endeavor teaches wherein the time division duplex configuration is to be applied to transmitting uplink feedback in a subframe according to the timing of the hybrid automatic repeat request protocol of the time division duplex configuration(Wu [0066]–[0068] allocation of grant for HARQ ACK/NACK).
Thus it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Wu and the teaching combined teaching Frank and Lee to use an indication to avoid interference. Because Wu teaches a method for uplink/downlink coordination to avoid intercell interference thus providing efficient spectrum efficiency (Wu [0003]).

As to claim 45.     The combination of Frank, Wu and Lee teaches all the limitations of the parent claim 9,
The combination of Frank and Lee does not teach wherein the network node is at least one of a radio resource management node, a radio base station, and an eNodeB (Frank [0021] eNB).

8.	Claim 14, 34, 41, 42, 43, 44, are rejected under 35 U.S.C. 103(a) as being unpatentable over Frank et al. (US-PG-PUB 2012/0236736 A1) in view of Wu et al. (US-PG-PUB 2011/0310830 A1) in view Lee et al. (US-PG-PUB 2013/0242824 A1) 
and in view of  Pan et al. (US-PG-PUB 2012/0182908 A1) 

As to claim 14.The combination Frank, Wu and Lee teaches all the limitations of parent claim 9,
The combination Frank, Wu and Lee does not teach wherein the timing of scheduling of resources is to be applied to transmitting uplink data according to a timing of a transmission delay for the uplink data of the time division duplex configuration 
However Pan from a similar field of endeavor teaches wherein the timing of scheduling of resources is to be applied to transmitting uplink data according to a timing of a transmission delay for the uplink data of the time division duplex configuration (Pan [0010] a delay in TDD and [0049] a periodicity configured at 1ms which is interpreted as the timing of transmission delay whose aims is to reduce a delay which was already there, which is interpreted as a delay for all uplink configuration in TDD).
Therefore, it would have been obvious to a person of ordinary at the time the  invention was made to combine the teaching of Pan and the combine teaching of Frank,  Wu and Lee to use a UE operating in TDD-FDD and a eNB to provide uplink grant during restricted subframe Because Pan teaches a method for providing a periodicity in scheduling uplink resource thus providing more flexibility to the system and at same reducing or shorten a transmission delay of user data thereby providing on time delivery of user data (Pan [0011] [0012]).

As to claim 34. The combination Frank, Wu and Lee teaches all the limitations of parent claim 29,
The combination Frank, Wu and Lee does not teach wherein the timing of scheduling of resources is to be applied to transmitting uplink data according to a timing of a transmission delay for the uplink data of the time division duplex configuration 
However Pan from a similar field of endeavor teaches wherein the timing of scheduling of resources is to be applied to transmitting uplink data according to a timing of a transmission delay for the uplink data of the time division duplex configuration (Pan [0010] a delay in TDD and [0049] a periodicity configured at 1ms which is interpreted as the timing of transmission delay whose aims is to reduce a delay which was already there, which is interpreted as a delay for all uplink configuration in TDD).
Therefore, it would have been obvious to a person of ordinary at the time the  invention was made to combine the teaching of Pan and the combine teaching of Frank  Wu and Lee to use a UE operating in TDD-FDD and a eNB to provide uplink grant during restricted subframe Because Pan teaches a method for providing a periodicity in scheduling uplink resource thus providing more flexibility to the system and at same reducing or shorten a transmission delay of user data thereby providing on time delivery of user data (Pan [0011] [0012]).

As to claim 41. The combination Frank, Wu and Lee teaches all the limitations of parent claim 16,

However Pan from a similar field of endeavor teaches wherein the transmitter is adapted to send the time division duplex configuration to the user equipment (Pan Fig. 2 a resource scheduling and subframe offset which is a configuration of resources).
Therefore, it would have been obvious to a person of ordinary at the time the  invention was made to combine the teaching of Pan and the combine teaching of Frank  Wu and Lee to use a UE operating in TDD-FDD and a eNB to provide uplink grant during restricted subframe Because Pan teaches a method for providing a periodicity in scheduling uplink resource thus providing more flexibility to the system and at same reducing or shorten a transmission delay of user data thereby providing on time delivery of user data (Pan [0011] [0012]).

As to claim 42. The combination Frank, Wu and Lee teaches all the limitations of parent claim 9,
The combination Frank, Wu and Lee does not teach wherein the indication is sent by Radio Resource Control (RRC) signaling or Media Access Control (MAC) signaling
However Pan from a similar field of endeavor teaches wherein the indication is sent by Radio Resource Control (RRC) signaling or Media Access Control (MAC) signaling (Pan [0015] RRC signaling being sent to UE).
(Pan [0011] [0012]).

As to claim 43 The combination Frank, Wu and Lee teaches all the limitations of parent claim 9,
The combination Frank, Wu and Lee does not teach comprising: sending the time division duplex configuration to the user equipment (Pan fig. 2 a resource scheduling and subframe offset which is a configuration of resources).
Therefore, it would have been obvious to a person of ordinary at the time the  invention was made to combine the teaching of Pan and the combine teaching of Frank  Wu and Lee to use a UE operating in TDD-FDD and a eNB to provide uplink grant during restricted subframe Because Pan teaches a method for providing a periodicity in scheduling uplink resource thus providing more flexibility to the system and at same reducing or shorten a transmission delay of user data thereby providing on time delivery of user data (Pan [0011] [0012]).

As to claim 44. The combination Frank, Wu and Lee teaches all the limitations of parent claim 9,

However Pan from a similar field of endeavor teaches wherein the indication is sent by Radio Resource Control (RRC) signaling or Media Access Control (MAC) signaling (Pan [0015] RRC signaling being sent to UE). 
Therefore, it would have been obvious to a person of ordinary at the time the  invention was made to combine the teaching of Pan and the combine teaching of Frank  Wu and Lee to use a UE operating in TDD-FDD and a eNB to provide uplink grant during restricted subframe Because Pan teaches a method for providing a periodicity in scheduling uplink resource thus providing more flexibility to the system and at same reducing or shorten a transmission delay of user data thereby providing on time delivery of user data (Pan [0011] [0012]).

9.	Claim 12, 13, 32, 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Frank et al. (US-PG-PUB 2012/0236736 A1) in view of Wu et al. (US-PG-PUB 2011/0310830 A1) in view Lee et al. (US-PG-PUB 2013/0242824 A1) 
and in view of Huang et al. (US-PG-PUB 2014/0106764 A1). 

As to claim 12. The combination of Frank, Wu and Lee teaches all the limitation of parent claim 9,
The combination of Frank, Wu and Lee does not teach wherein the network node comprises a predetermined uplink threshold value, the method further comprising 
However Huang from similar field of endeavor teaches wherein the network node comprises a predetermined uplink threshold value (Huang [0030] a threshold with respect to uplink), the method further comprising determining whether the user equipment transmits more in uplink during a time period than the predetermined uplink threshold value (Huang [0030] comparison between uplink traffic and downlink traffic in order to avoid interference).
Thus, it would have been obvious to a person of ordinary skills before the effective date of the application to combine the teaching of Huang and the combined teaching of Frank,  Wu and Lee to a used a threshold in order to determine whether the wireless terminal transmit more during a time period. Because Huang teaches a method of reducing complex measurement and the costs of reducing of controlling signaling due to multicarrier scheduling (Huang [0030]).

As to claim 13.     The combination of Frank, Wu and Lee teaches all the limitation of parent claim 9,
The combination of Frank, Wu and Lee does not teach wherein the network node comprises a predetermined downlink threshold value, method further comprising determining whether the user equipment transmits more in downlink during a time period than the predetermined downlink threshold value.
However Huang from a similar field of endeavor teaches wherein the network node comprises a predetermined downlink threshold value (Huang [0030] a threshold with respect to downlink), the method further comprising determining whether the user equipment transmits more in downlink during a time period than the predetermined downlink threshold value (Huang [0030] comparison between uplink traffic and downlink take place during a period).
Thus, it would have been obvious to a person of ordinary skills before the effective date of the application to combine the teaching of Huang and the combined teaching of Frank,  Wu and Lee to a used a threshold in order to determine whether the wireless terminal transmit more during a time period. Because Huang teaches a method of reducing complex measurement and the costs of reducing of controlling signaling due to multicarrier scheduling (Huang [0030]).

As to claim 32. The combination of Frank, Wu and Lee teaches all the limitation of parent claim 9,
The combination of Frank, Wu and Lee does not teach wherein the network node comprises a predetermined uplink threshold value, the method further comprising determining whether the user equipment transmits more in uplink during a time period than the predetermined uplink threshold value.
However Huang from a similar field of endeavor teaches wherein the network node comprises a predetermined uplink threshold value (Huang [0030] a threshold with respect to uplink), the method further comprising determining whether the user equipment transmits more in uplink during a time period than the predetermined uplink threshold value (Huang [0030] comparison between uplink traffic and downlink traffic in order to avoid interference).
(Huang [0030]).

As to claim 33. The combination of Frank, Wu and Lee teaches all the limitation of parent claim 9,
The combination of Frank, Wu and Lee does not teach wherein the network node comprises a predetermined downlink threshold value, method further comprising determining whether the user equipment transmits more in downlink during a time period than the predetermined downlink threshold value.
However Huang from a similar field of endeavor teaches wherein the network node comprises a predetermined downlink threshold value (Huang [0030] a threshold with respect to downlink), the method further comprising determining whether the user equipment transmits more in downlink during a time period than the predetermined downlink threshold value (Huang [0030] comparison between uplink traffic and downlink take place during a period).
Thus, it would have been obvious to a person of ordinary skills before the effective date of the application to combine the teaching of Huang and the combined teaching of Frank,  Wu and Lee to a used a threshold in order to determine whether the wireless terminal transmit more during a time period. Because Huang teaches a method (Huang [0030]).

Claim 46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frank et al. (US-PG-PUB 2012/0236736 A1) in view of Wu et al. (US-PG-PUB 2011/0310830 A1)  in view Lee et al. (US-PG-PUB 2013/0242824 A1) and in view of Niu et al. (US-PG-PUB 2013/0343241 A1).

As to claim 46.    The combination of Frank, Wu and Lee teaches all the limitation of claim 9,
The combination of Frank, Wu and Lee does not teach further comprising determining that traffic between the network node and the user equipment is
asymmetric prior to sending the indication to the user equipment to apply the time division duplex configuration to the timing of scheduling of resources in the frequency division duplex system.
However Niu from a similar field of endeavor teaches further comprising determining that traffic between the network node and the user equipment is
asymmetric prior to sending the indication to the user equipment to apply the time division duplex configuration to the timing of scheduling of resources in the frequency division duplex system (Niu [0027] number of downlink and uplink subframe being determined which [0032] allow to determine asymmetric FDD configuration).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Niu and the combined  (Niu [0003]).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Yi et al. (US-PG-PUB 2015/0016310 A1) method and device for transmitting data for half-duplex device

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/VOSTER PREVAL/Examiner, Art Unit 2412    

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412